RESOLUCIÓN
El 10 de octubre de 1995 dictamos una sentencia en la cual confirmamos las condenas de reclusión impuestas a los apelantes por el delito de práctica ilegal de la medicina. Pueblo v. Contreras, 139 D.P.R. 604 (1995). Éstos presen-taron, de forma oportuna, una moción de reconsideración de la sentencia referida.
Con posterioridad a la presentación de dicha moción, el 28 de octubre de 1995 la Asamblea Legislativa de Puerto *840Rico aprobó la Resolución Conjunta Núm. 514, 12ma Asamblea Legislativa, 6ta Sesión Ordinaria, por medio de la cual se concedió una moratoria de un (1) año a los pro-fesionales de la Naturopatía para que éstos pudieran con-tinuar con su práctica sin estar sujetos a ser procesados en lo criminal por ejercicio ilegal de la Medicina durante ese período. Se expresó que esta medida era necesaria para brindar tiempo a la Asamblea para preparar y analizar “legislación que recoja los principios de esa práctica con el propósito de reglamentarla”. Id., pág. 1.
A los fines de poder evaluar la moción de reconsidera-ción, a la luz de la Resolución Conjunta Núm. 514, el 9 de febrero de 1996 concedimos un término al señor Procura-dor General de Puerto Rico (Procurador General) “para que ilustre a este Tribunal sobre el efecto que pueda tener cual-quier legislación, aprobada con posterioridad a la senten-cia emitida en el presente caso, sobre la referida Sentencia”.
Con dicho requerimiento cumplió el señor Procurador General mediante escrito presentado el 4 de marzo de 1996. Sostuvo dicho funcionario que “al presente, no se con-templa posibilidad alguna de que mediante la aprobación de un estatuto retroactivo pueda legalizarse la conducta en que incurrieron los apelantes al ser procesados criminal-mente por el ejercicio ilegal de la medicina”. Expresó que “al momento en que éstos cometieron los actos que dieron lugar a su encauzamiento regía una norma de derecho ex-presa que penalizaba su curso de conducta, en ausencia de una licencia válidamente expedida por el Tribunal Exami-nador de Médicos”. Finalmente, concluyó que “las convic-ciones de los apelantes son válidas y deben prevalecer”. íd.
El 21 de marzo de 1996, mediante resolución requeri-mos del señor Procurador General que ampliara su compa-recencia “a la luz, y en específico, de las disposiciones del Artículo 4 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 3004”. Nuevamente cumplió el mencionado *841representante del Estado mediante un nuevo escrito pre-sentado el 12 de abril de 1996.
A la luz de tales comparecencias, resolvemos.
El segundo y tercer párrafo del Art. 4 del Código Penal, supra, constituyen la parte pertinente a la situación que nos preocupó y que nos movió, sua sponte, que habrían de ser ilustrados sobre ellos. Dichos párrafos disponen:
Si la ley vigente al tiempo de cometerse el delito fuere dis-tinta de la que exista al imponerse la sentencia, se aplicará siempre la más benigna.
Si durante la condena se aprobare una ley más benigna en cuanto a la pena o al modo de,ejecución de la misma se limitará a lo establecido por esa ley. (Enfasis suplido.)(1)
Sobre la aplicación de tales párrafos al caso de autos, nos ha ilustrado persuasivamente el señor Procurador General del modo siguiente:
Si la nueva ley favorece al acusado “en cuanto a la pena o al modo de ejecución”, el convicto recibe el beneficio de la pena más benigna aunque la nueva ley entre en vigor luego del pro-nunciamiento de la sentencia, durante la condena. Así pues, de conformidad con los párrafos segundo y tercero del Artículo 4 del Código Penal, habría que distinguir entre:
(1) Elementos de responsabilidad criminal -esto incluye los elementos del delito, causas de justificación o inculpabilidad, inimputabilidad, etc.; y,
(2) Elementos sobre la pena -esto incluye su magnitud o du-ración, y factores tales como abusos de reclusión, probatoria, libertad bajo palabra, etc.
De conformidad con el segundo párrafo del Artículo 4 de nuestro Código Penal, en cuanto a lo primero (responsabilidad criminal del acusado) la nueva ley más favorable al acusado sólo se le aplicará a éste si estaba vigente al momento del pro-nunciamiento de la sentencia. Esto tiene mucho sentido. Se *842trata de no imponer una pena en un momento que la ley penal considera que la conducta imputada al acusado no debe ser objeto de sanción en la esfera penal. Sobre esto nos dice así el profesor Sebastian Soler, en su obra, Derecho Penal Argentino, Tipográfica Editora Argentina, Buenos Aires, 1976, Vol. I, a la pág. 188, comentando el Artículo 2 del Código Penal Argentino:
La ley que quita carácter delictivo a un hecho anterior-mente reprimido, cobra plena aplicación, por ser innecesario a la defensa social mantener bajo pena esa determinada clase de actos, y en consecuencia, es repugnante el mantenimiento de sanciones que el legislador estima innecesaria.
Y, poco más adelante añade que “[s]”i la nueva ley quita el carácter delictivo a un hecho que anteriormente lo tenía, nadie duda tampoco de que la sentencia debe conformarse con la nueva ley.” op. cit., a la pág. 189.
En lo relativo a disposiciones más favorables al acusado en cuanto a la pena, se aplica el tercer párrafo del Artículo 4 y la ley más favorable beneficia al acusado aunque hubiera entrado en vigor después del pronunciamiento de la sentencia.
En cuanto al último párrafo del Artículo 4 que declara que “los efectos de la nueva ley operarán de pleno derecho”, esto significa que el principio de favorabilidad opera sin pedirlo na-die, por lo que puede y debe ser aplicado por el tribunal aunque el acusado no lo solicite. Sobre el particular véase, Zaffaroni, o[p.] cit., a la pág. 186.
A la luz de todo lo anterior, podemos concluir que ante el claro texto del segundo párrafo del Artículo 4 de nuestro Código Penal la moratoria legislativa dispuesta en la Resolución Con-junta Núm. 514 de 28 de octubre de 1995 no tendría ningún efecto sobre las convicciones de los apelantes. Nótese que dicha disposición estatutaria no estaba vigente al momento del sen-tenciamiento de los acusados y lo decisivo es la sentencia dic-tada por el Tribunal de Primera Instancia en el acto de pronun-ciamiento de la sentencia, a tono con lo resuelto por este Honorable Tribunal en Pueblo v. Rosso Vázquez, supra, a la pág. 910. De hecho, dicha moratoria se legisló luego de que este Alto Foro resolviera el recurso apelativo que ahora nos ocupa, y aún así, nada se dispuso con respecto a que la misma tendría efecto retroactivo. Si el legislador hubiera querido extender el beneficio de la moratoria a los apelantes así lo hubiera dicho expresamente, o le hubiera dado fecha de vigencia retroactiva. Además de lo anterior, por tratarse dicha moratoria de una ley temporera, ésta se encuentra fuera del principio de favorabilidad. Soler, o[p.] cit., a las págs. 194-197; Bacigalupo, o[p], cit, a las págs. 60-61; Jiménez de Asúa, Tratado de Dere-cho Penal, Cuarta Edición, Lozada, Buenos Aires, Vol. II, págs. 640-651. (Escolio omitido y énfasis suplido y en el original.) *843Escrito en cumplimiento de resolución de 12 de abril de 1996, págs. 4 — 6.(2)
Por estar de acuerdo con el razonamiento del señor Pro-curador General en apoyo de su conclusión de que las con-vicciones de los apelantes son válidas y deben prevalecer, se deniega la moción de reconsideración presentada por éstos.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad, a la cual se unió el Juez Presidente Señor Andréu García. El Juez Aso-ciado Señor Rebollo López emitió una opinión disidente. Los Jueces Asociados Señora Naveira de Rodón y Señor Fuster Berlingeri disintieron sin una opinión escrita.
(.Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo

— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton,
a la cual se une el Juez Presi-dente Señor Andréu García.
Estamos conformes con la resolución emitida por este Tribunal, la cual deniega la reconsideración de la opinión emitida en Pueblo v. Contreras, 139 D.P.R. 604 (1995). En esa decisión confirmamos las respectivas convicciones de los apelantes Luis Villafañe Fabián y Alberto Contreras Martínez por el delito de práctica ilegal de la Medicina, que consiste en ejercer la Naturopatía sin una licencia ex-pedida por el Tribunal Examinador de Médicos. Art. 9 de la Ley Núm. 22 de 22 de abril de 1931 (20 L.P.R.A. see. 39). En su escrito, los apelantes solicitan que revoquemos sus respectivas sentencias al aplicar el principio de legalidad. Concluimos que sus argumentos carecen de mérito.
*844l-H
El tracto procesal del caso de autos se remonta a la pre-sentación de cargos por parte del Ministerio Público contra los aquí apelantes por ejercer de forma ilegal la medicina. Después de la celebración del juicio, el Tribunal de Primera Instancia, Sala Superior de San Juan, dictó sentencias de culpabilidad contra Villafañe y Contreras por practicar la Naturopatía sin poseer una licencia expedida por el Tribunal Examinador de Médicos. En apelación, confirmamos las convicciones.
Los apelantes presentaron oportunamente una moción de reconsideración. Mientras evaluábamos los méritos de su petición, la Asamblea Legislativa aprobó la Resolución Conjunta Núm. 514 de 28 de octubre de 1995, 12ma Asam-blea Legislativa, 6ta Sesión Ordinaria (en adelante R.C. 514) que decretó una moratoria de un (1) año a los profe-sionales de la Naturopatía “para protegerlos] ... de los efectos creados por la Opinión del Tribunal Supremo”. íd., pág. 2. Cabe destacar que en esta resolución no se indicó que la moratoria aplicara a los aquí apelantes. En ningún momento se hizo referencia a éstos, ni se dispuso su efecto retroactivo.
Posteriormente se aprobó la Ley Núm. 239 de 19 de sep-tiembre de 1996 (en adelante la Ley Núm. 239), 20 L.P.R.A. sec. lln, que autoriza y regula provisionalmente la práctica de la naturopatía hasta el 31 de diciembre de 1997. En ésta se establecen los requisitos académicos o de experiencia necesarios para obtener la acreditación como naturópata, a la vez que se crea el Comité de Naturopatía, ente encargado de otorgar autorizaciones a las personas interesadas en ejercer como naturópatas. Nuevamente, en esta pieza legislativa nada se dispuso con respecto a los aquí apelantes ni se decretó el efecto retroactivo de la medida.
Oportunamente le concedimos término a las partes para que explicaran qué efecto podían tener las piezas legislati-*845vas aprobadas, sobre las referidas convicciones, a la luz de lo dispuesto en el Art. 4 del Código Penal, 33 L.P.R.A. see. 3004, que regula la aplicación temporal de la ley penal. Con el beneficio de las comparecencias del Procurador General y de los apelantes procedemos a evaluar los méritos de la reconsideración.
rH hH
En nuestro análisis resulta imperioso examinar la doc-trina de la aplicación temporal de la citada ley penal para determinar si la R.C. 514 y la citada Ley Núm. 239 tienen algún impacto sobre la situación de los apelantes.
Es un principio cardinal del derecho penal que las leyes penales no se aplicarán a hechos ocurridos antes de su vigencia. Tanto la Constitución de Puerto Rico como la de Estados Unidos contienen esta prohibición contra las leyes ex post facto. Art. II, Sec. 12, Const. E.L.A., L.P.R.A., Tomo 1; Art. I, Sec. 9(3), Const. EE. UU. Sobre este particular, el Art. 4 del Código Penal de Puerto Rico, supra, establece:
Las leyes penales no tienen efecto retroactivo, salvo en cuanto favorezcan a la persona imputada de delito.

Si la ley vigente al tiempo de cometerse el delito fuere distinta de la que exista al imponerse la sentencia, se aplicará siempre la más benigna.

Si durante la condena se aprobare una ley más benigna en cuanto a la pena o al modo de ejecución la misma se limitará a lo establecido por esa ley.
En los casos de la presente sección los eféctos de la nueva ley operarán de pleno derecho. (Enfasis suplido.)
Este articulado postula varios principios entre los que figura el principio de la favorabilidad de la ley penal, el cual es una excepción al principio de la no retroactividad de la ley penal. La razón de ser de este principio es que “carece de sentido dictar o mantener la ejecución de penas por hechos que ya no se consideran delitos o cuando la gravedad de las penas aparece como desproporcionada”. E. *846Bacigalupo, Manual de Derecho Penal, Bogotá, Ed. Temis, 1989, págs. 60-61.
En el caso de autos sostenemos que no procede evaluar la benignidad de la R.C. 514, pues el principio de derecho penal cobija exclusivamente a las leyes y no alude a las resoluciones conjuntas. En este contexto, delimitaremos el análisis a la Ley Núm. 239, supra, aprobada durante la consideración de la moción de reconsideración de la senten-cia emitida por este Tribunal.
El profesor Chiesa establece: “Aun bajo el derecho continental-latinoamericano, valga señalar que, si bien es cierto que se favorece la retroactividad de la ley más favorable al acusado, incluyendo la intermedia más favorable al acusadQ, se reconoce la excepción de las leyes penales temporales.” E.L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 571. Se denominan leyes penales tempo-rales a aquellas que tienen prefijado en su texto el tiempo de su vigencia. Bacigalupo, op. cit., pág. 60. Estas leyes temporales cederán a plazo fijo a otras y no le es de apli-cación el principio de la retroactividad de la ley más favorable. Bacigalupo, op. cit., pág. 61.
Por su parte, Sebastián Soler coincide en que las leyes temporales al tener fijas en sí mismas su duración, hacen que la doctrina de aplicación de la ley más benigna las excluya. De aplicarse ese principio se obtendría la total in-eficacia de la ley temporera, pues al concluir su término entraría en vigor de nuevo la ley que le precedió. S. Soler, Derecho Penal argentino, 3ra reimp., Buenos Aires, Tipo-gráfica Editora Argentina, 1956, T. I, pág. 213.
En iguales términos se expresa Jiménez de Asúa cuando sostiene que “[e]s incuestionable que las leyes temporales y transitorias carecen de efecto retroactivo; es decir, que no pueden aplicarse a hechos perpetrados con anterioridad a su promulgación”. (Enfasis suprimido.) L. Jiménez de Asúa, Tratado de Derecho Penal, 3ra ed. rev., Buenos Aires, Ed. Lozada, 1964, Vol. 2, pág. 646.
*847Uno de los peligros de poner en práctica el principio de aplicación retroactiva de la ley más benigna en las leyes temporales, es que individuos particulares recurran a la Asamblea Legislativa para obtener una legislación tempo-rera que los exima de responsabilidad criminal. Transcu-rrido el término de duración de la pieza legislativa, el de-recho volvería a su estado original. Precisamente para evitar estas situaciones es que se excluye a las leyes tem-porales de la aplicación del mencionado principio.
Queda claramente establecido que el principio de apli-cación retroactiva de la ley más benigna no aplica en el caso de las leyes temporales. En el caso de autos es un hecho que la Ley Núm. 239, supra, es una ley temporal, pues tiene una duración limitada de un (1) año. La misma estará en vigor hasta el 31 de diciembre de 1997. En este contexto, concluimos que la doctrina de benignidad es to-talmente inaplicable al caso de autos.
I — ! HH P — I
Por otra parte, somos del criterio que tampoco procede considerar el carácter prospectivo de nuestra decisión en Pueblo v. Contreras, supra. Al interpretar una ley penal por primera vez, para aclarár o delimitar su alcance, este Tribunal aplica dicha interpretación a las partes ante sí siempre que ésta no sea inesperada o impredecible.(1) Esta característica del proceso interpretativo de la ley penal queda plasmado adecuadamente en las palabras del Profe-sor Hall:
It is true, of course, that in a literal sense all case-law, inclu*848ding judicial interpretations of statutes or codes, operates retroactively. For despite the traditional theory of pre-existing, all-inclusive law, the fact is that there are many gaps; and it is the subsequent decision which reaches back into time and places the authoritative stamp of criminality upon the prior conduct. But such “retroactivity” is an essential aspect of any legal system. (Enfasis suplido.) J. Hall, General Principles of Criminal Law, 2da ed., Indiana, Ed. Bobbs-Merrill Co., 1960, pág. 61.
Distinto sería el caso en que en una opinión judicial, que interprete un estatuto penal, se revocaran precedentes an-teriores en los cuales se brindaba una interpretación distinta. Es en estos casos que procedería considerar el ca-rácter prospectivo de tal decisión. Véanse: Bouie v. City of Columbia, 378 U.S. 347 (1964); D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 104. Esa no es la situación del caso de autos, ya que nunca antes este Tribunal se había expresado sobre si la Naturopatía estaba comprendida en la prohibición de ejercer la Medi-cina ilegalmente, por lo que nuestra opinión en Pueblo v. Contreras, supra, no revocó precedentes anteriores inter-pretativos de dicha ley. De esta manera no procede consi-derar el carácter prospectivo de nuestra decisión. (2)
IV
Finalmente estimamos prudente expresar que somos conscientes del gran interés público del cual está revestida la controversia de autos. Sin embargo, debemos enfatizar el hecho de que fue el Ministerio Público quien inició y promovió el proceso criminal contra los apelantes. En to-das las etapas del proceso criminal, tanto el Ministerio Pú-blico como el Procurador General han sostenido que los *849apelantes violaron la Ley Núm. 22, supra, sobre la práctica ilegal de la Medicina.
No es hasta después que confirmáramos las conviccio-nes de Villafañe y Contreras que la Asamblea Legislativa actuó para conceder una moratoria a las personas que ejer-cían la Naturopatía. En ésta no se incluyó ni se hizo refe-rencia alguna a los aquí apelantes. Como bien se expresa en la Resolución que hoy emitimos, pág. 842: “Si el legisla-dor hubiera querido extender el beneficio de la moratoria a los apelantes así lo hubiera dicho expresamente, o le hu-biera dado fecha de vigencia retroactiva”. (Énfasis en el original.) Citando el Escrito en cumplimiento de resolución de 12 de abril de 1996, pág. 6.
Igual suerte tuvieron Villafañe y Contreras respecto a la Ley Núm. 239, supra, en la cual no se estableció que les aplicara. No le corresponde a este Tribunal despenalizar una conducta tipificada en nuestro ordenamiento penal ya sea por presiones públicas o para remediar las omisiones de la Asamblea Legislativa. Como la Asamblea Legislativa no dispuso que la nueva legislación temporal beneficiara a los apelantes, le corresponde al Gobernador del Estado Libre Asociado de Puerto Rico, Hon. Pedro Rosselló González, mediante un indulto, resolver la situación actual de Villa-fañe y Contreras, si es que esta rama del Gobierno desea eximirlos de la aplicación de la Ley Núm. 22, supra, sobre la práctica ilegal de la Medicina.
Por las razones antes expuestas, estamos conformes con la resolución que hoy emite este Tribunal para denegar la Moción de Reconsideración de los apelantes.
— O —

 El 19 de septiembre de 1996 se aprobó la Ley Núm. 239 (24 L.P.R.A. sees. 334-334Í), la cual expresamente dispone en su exposición de motivos, lo resuelto en este caso. El efecto de nuestra decisión fue el de confirmar las sentencias impuestas a los apelantes por los hechos que se expresan en la opinión y que a juicio de este Tribunal constituyen el delito imputado a éstos por el Estado. A pesar de que es a la Asamblea Legislativa a quien le corresponde constitucionalmente determinar si un estatuto que descriminaliza un acto que anteriormente estaba prescrito, debe o no aplicarse de forma retroactiva, nada expresó dicho cuerpo en ese sentido.


 Veáse esc. 1.


 Si la decisión del Tribunal es impredecible o inesperada, no podría aplicarse retroactivamente a las partes ante el Tribunal, pues se activaría la protección contra leyes ex post facto y el debido proceso de ley, ya que se violaría el principio de legalidad. Esta no es la situación del caso de autos, en la que resolvimos que de una lectura integral del estatuto sobre práctica ilegal de la Medicina se desprende el interés de penalizar toda conducta que pudiera tener un efecto detrimental sobre los servicios de salud, incluyendo la Naturopatía cuando se ejerce sin contar con una licencia del Tribunal Examinador. Ciertamente esta interpretación, no es impredeci-ble o inesperada.


 Para una opinión contraria, véase E.L. Chiesa Aponte, Derecho Penal, 66 Rev. Jur. U.P.R. (para publicación en abril de 1997).